UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7213


MICHAEL EUGENE THRASH,

                      Plaintiff – Appellant,

          v.

JOHN CLOUD; J. RICHARD PARKER,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03205-D)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Thrash, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    Eugene   Thrash    appeals    the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Thrash v. Cloud, No. 5:10-ct-03205-D (E.D.N.C. Aug. 30,

2011).      We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented    in   the    materials

before   the    court   and   argument     would   not     aid   the   decisional

process.



                                                                         AFFIRMED




                                       2